DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, a binding agent was previously established in the preceding claim thereby raising an antecedent issue.  The examiner will examine as best understood in light of the specification with the binding agents one in the same.  Appropriate correction is required.
Claim 16 recites the limitation "its upper side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 16 recites the limitation "the surface of the board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 18 recites the limitation "the floor panels" in line 1.  There is insufficient antecedent basis for this limitation in the claim as only a single floor panel was previously established.  Appropriate correction is required.
Claim 19 rejected under 35 USC 112 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 5-13, 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Martensson, U.S. Patent 6,101,778.
Regarding claim 1, Martensson discloses a building panel, which, for a majority of its thickness, is composed of a pressed wood composite, comprising wood components which are bonded by a binding agent (col. 3, lines 31-33: thermoplastic acts as a binding material); wherein over a local thickness, the board is provided with a layer comprising a polymer selected from a group consisting of an elastomer, a thermoplastic material, a polyurethane, or a product on a basis of polyurethane (col. 2, lines 31-34).   
Regarding claim 3, Martensson discloses a building panel characterized in that the wood components comprise particles and/or wood fibers (col. 3, line 31).  
Regarding claim 5, Martensson discloses a building panel wherein said layer comprises wood components (of the particle board) and wherein said polymer is provided between the wood components in said layer (it holds the particles together; col. 2, lines 31-34).  
Regarding claim 6, Martensson discloses a building panel wherein said layer comprises wood components impregnated with said polymer material (col. 2, lines 31-34).  
Regarding claim 7, Martensson discloses a building panel wherein said layer comprises wood components and wherein said polymer material acts as binding agent for the wood components in said layer (col. 2, lines 31-42).  
Regarding claim 8, Martensson discloses a building panel wherein said layer comprises wood components, wherein the wood components in said layer comprise wood particles or wood fibers (the particles within the particle board; col. 2, lines 31-34).  
Regarding claim 9, Martensson discloses a building panel wherein said layer comprises wood components are glued together by said polymer (the particles of the particle board are held together with the thermoplastic material; col. 2, lines 31-34); and wherein said pressed wood composite comprises wood components glued with a binding agent with does not comprise said polymer (col. 3, lines 31-33; as the layers are not the same layers, the thermoplastics are therefore not one in the same).  
Regarding claim 10, Martensson discloses a building panel wherein said pressed composite comprises wood fibers bonded together by a binding agent (col. 3, lines 31-33); and wherein said layer comprises wood particles bonded together by said polymer (col. 2, lines 31-34).  
Regarding claim 11, Martensson discloses a building panel wherein said layer is situated in a proximity of a surface of the board (upper surfaces of 6 and 7), or wherein said layer is situated adjacent to the surface of the board (see Fig. 2, generally).  
Regarding claim 12, Martensson discloses a building panel wherein the board comprises on top of said layer a top layer (17) providing an upper side of the board.  
Regarding claim 13, Martensson discloses a building panel wherein the top layer comprises a laminate layer (col. 3, lines 31-33).  
Regarding claim 17, Martensson discloses a building panel wherein a floor panel is provided by the board of claim 1 (title).  
Regarding claim 18, Martensson discloses a building panel wherein the floor panel comprises coupling means (12, 13) and locking elements (9, 10) for coupling a plurality of the floor panels to each other such that in coupled condition the floor panels are locked in a direction perpendicular to the surface of the floor panels and in the direction perpendicular to the coupled edges and parallel with the 
Regarding claim 19, Martensson discloses a building panel wherein the coupling means comprise a tongue and a groove (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martensson, U.S. Patent 6,101,778 in view of Tunis, U.S. Patent Application Publication 2002/0050116.
Regarding claim 2, Martensson discloses a building panel but does not specifically disclose wherein said layer comprises thermoplastic polyurethane.  Tunis teaches polythane utilized in a flooring system (abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a polyethylene as the thermoplastic material in the invention of Maternsson due to its versatility and durability.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martensson, U.S. Patent 6,101,778 in view of Stanchfield, U.S. Patent Application Publication 2004/0211144.
Regarding claim 4, Martensson discloses a building panel but does not disclose wherein the pressed wood composite is selected from a group consisting a particle board, a wood fiberboard, a medium density fiberboard (MDF) or a high density fiberboard (HDF).  Stanchfield teaches the use of a medium density fiberboard (MDF) or a high density fiberboard (HDF) (paragraph 37).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the specified material because of the low cost and the versatility of the material.
Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martensson, U.S. Patent 6,101,778 in view of Pervan, U.S. Patent Application Publication 2003/0024199.
Regarding claim 14, Martensson discloses a building panel comprising a laminate top layer but does not specifically disclose wherein said laminate layer is a DPL (Direct Pressure Laminate) or a HPL (High Pressure Laminate).  Pervan teaches a high pressure laminate (paragraph 11).  It would have been obvious to one having ordinary skill at the time the invention was made to utilize a high pressure laminate due to the material’s versatility and durability.
Regarding claim 15, Martensson discloses a building panel but does not specifically disclose wherein top layer comprises a printed decor and one or more layers of lacquer or of transparent top layers.  Pervan teaches a printed layer having a transparent wear layer coating (paragraph 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a printed layer coated in a transparent top layer for a desired aesthetic appearance which is protected, as the top layer is a finished flooring surface.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martensson, U.S. Patent 6,101,778.
Regarding claim 16, Martensson discloses a building panel but does not disclose wherein said layer is situated with its upper side not more than 2 mm beneath the surface of the board.  It would In re Aller, 105 USPQ 233  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633